Citation Nr: 0214164	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  00-21 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from February 1986 to July 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate her claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.

2.  The veteran did not engage in combat with the enemy.

3.  The medical evidence of record does not demonstrate that 
the veteran has PTSD based on a verified stressful in-service 
event.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1154(b), 5103A, 5107 (West 1991 & Supp. 
2002); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.304(f), 
4.125(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2002); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  This law sets 
forth requirements for assisting a claimant in developing the 
facts pertinent to her claim.  In this regard, in a letter to 
the veteran, dated in June 2001, the RO informed the veteran 
of the notice and duty to assist requirements of the VCAA and 
of the required elements necessary to prevail on her claim 
for service connection for PTSD.  This letter advised the 
veteran that the VA would make reasonable efforts to help her 
obtain the evidence necessary to support her claim.  The 
Board notes that the veteran's representative has argued that 
the veteran's claim for PTSD should be treated as a personal 
assault claim because the appellant has claimed that she was 
harassed by male and female superior officers during service.  
In this case, in a letter to veteran, dated in June 1999, the 
RO specifically requested that the veteran provide specific 
information regard the dates, locations, and names concerning 
her claimed stressors to include statements from a roommate, 
family member, chaplain, clergy, or fellow service person to 
whom she confided.  The RO also requested the veteran to 
identify whether or not she had sought treatment from a rape 
crisis center, counseling facility or health clinic.  While 
the veteran submitted a statement regarding her in-service 
stressors, such as harassment from both male and female 
superior officers, she also indicated that she was not raped 
or assaulted and that she did not tell anyone about the 
harassment.  The Board also notes the veteran's service 
medical and personnel files have been associated with the 
claims file.  Under the circumstances of this case, the Board 
finds that the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) have been met.

It is unnecessary to obtain a PTSD examination in this case.  
The veteran has been diagnosed and treated for PTSD for many 
years.  Additionally, the examining physicians of record 
attribute or at least reference the veteran's service as the 
cause of her PTSD symptoms.  The only unresolved issue, 
therefore, is whether there is credible supporting evidence 
that the claimed in-service stressors occurred, and this 
question cannot be resolved by additional VA examination.

As noted above, in this case, the RO sent the veteran a 
letter in June 2001 informing her of the VCAA.  This letter 
advised the veteran that the VA would make reasonable efforts 
to help her obtain the evidence necessary to support her 
claim.  In addition, the Statement of the Case and 
Supplemental Statement of the Case informed the veteran of 
the pertinent laws and regulations and the evidence necessary 
to substantiate her claim.  Finally, the RO informed the 
veteran of the duty to assist and notice requirements of the 
VCAA in a February 2002 Supplemental Statement of the Case.  
Therefore, as the veteran has already been informed of the 
evidence needed to substantiate her claim and of the 
notification requirements, there is no prejudice to her in 
the Board proceeding to the merits of the claim.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Factual Background

The veteran contends that she has PTSD based on several in-
service stressors.  She maintains that she was frequently 
propostioned and harassed by a male superior, Captain Smart, 
which she rebuffed, and which created a hostile environment.  
She maintains that there were several incidents in which 
three superior male officers entered the women's barracks at 
night unannounced while the women were asleep which resulted 
in the appellant placing a lock on the door in order to 
protect the women.  The veteran further maintains that a 
female sergeant, Sergeant Dean, threatened to take her out in 
shackles and handcuffs, that she was required to carry a 
machine gun and round of ammunition on her back after 
surgery, that she was required to march a great distance with 
a heavy back pack after foot surgery until her foot became 
numb, and that she was left in a foxhole in freezing weather 
for twenty one hours while stationed in Germany and was in 
"a deep sleep preceding death" when she was finally 
rescued.  With respect to the harassment from superior male 
officers, the veteran concedes that she was not physically 
fondled, assaulted, or raped.  She also indicates that she 
did not discuss the harassment with anyone.  
Service medical and personnel records are negative for any 
evidence of sexual trauma, harassment, PTSD, or cold 
injuries.  A December 1987 general counseling form reflects 
that the veteran was doing great, that her knowledge of 
orders had increased immensely but that her attitude of 
wanting to leave the service was a problem.  It was also 
noted that the veteran had problems with trying to meet the 
weight standards but that she would become a good non-
commissioned officer.  In June 1988, the veteran was 
recommended for discharge because she had failed to maintain 
her weight under the maximum allowed by the height and weight 
table.  A June 1988 examination for separation report 
reflects that the veteran was found to have been 
psychiatrically normal.  On a Report of Medical History, 
dated in June 1988, the veteran indicated that she had had 
frequent trouble sleeping, depression or excessive worry, 
loss of memory or amnesia, nervous trouble of any sort, and 
periods of unconsciousness.  

Service personnel records reflect that the veteran was 
awarded the Army Service Ribbon, Army Achievement Medal, Good 
Conduct Medal, Overseas Service Ribbon, Marksman Marksmanship 
Badge Rifle, M-16, and that her military occupational 
specialty was an administrative specialist.  The veteran 
served in Germany with the 574th PSC Germany as a clerk 
typist from July 4, 1986 to July 27, 1988.  

Post-service VA and private medical records, dating from 1988 
to 2000, reflect that in November 1988, the veteran was seen 
in the VA mental health clinic for "anxiety attacks."  It 
was noted that the she had been referred by the dental clinic 
after having an anxiety attack immediately after having 
undergone dental work.  The veteran reported that the anxiety 
attacks began after she went for a jog three years 
previously, and that they were associated with shortness of 
breath, " a weight on her chest," sweating, and extreme 
fear.  The appellant indicated that her episodes of panic 
increased after a motor vehicle accident in December 1987.  
The examiner indicated that there was no history of sexual or 
physical abuse.  Her medical history revealed a major 
depressive episode in 1975 after her relationship with her 
boyfriend had dissolved.  A March 1989 outpatient note 
reflects an assessment of generalized anxiety disorder versus 
panic attacks and a history of major depression.  
An April 1991 VA examination report reflects that the veteran 
had undergone treatment for anxiety and panic attacks from 
1988-1989.  After a mental status examination, diagnoses of 
generalized anxiety disorder (by history) and panic attacks 
were recorded. 

An October 1998 VA outpatient report reflects that the 
veteran had received treatment for panic attacks with 
agoraphobia since 1988.  The veteran reported in-service 
stressors which are consistent with those previously reported 
in this decision.  After a mental status examination, the 
examiner entered an assessment of avoidance and re-
experiencing/arousal which were all consistent with PTSD from 
trauma of being exposed to freezing weather in a foxhole for 
twenty one hours during service.  The examiner noted that the 
veteran had not undergone specific treatment for such 
behavior but that her panic attacks seemed to serve as an 
"end-run" of such symptoms.  

The veteran returned to the VA outpatient clinic in December 
1998.  At that time, the examiner noted that the veteran had 
"dug out" documentation of injustices sustained while in 
the service.  The examiner indicated that the veteran 
reported being glad that she had kept a record because she 
knew the importance of written proof.  An assessment of 
considerable PTSD, re-experiencing arousal and some avoidance 
which had escalated since the last meeting was recorded by 
the examiner.  In January 1999, the veteran reported that two 
men had tried to steal her car in her driveway eight months 
previously, that she had repressed the memory until that 
time, and that that was the cause of her remission of PTSD 
symptoms.  A May 1999 VA outpatient report reflects that the 
veteran was still experiencing panic attacks which had been 
triggered by a confrontation with a police officer whom she 
knew and thought was abusing his power.  It was noted that 
they had exchanged words which caused the police officer to 
threaten a libel lawsuit against the appellant. 

VA mental disorders and PTSD examination reports, dated in 
June 1999, reflect that both examinations were performed by 
the same examiner.  It was noted that the examiner had 
reviewed the claims file prior to the respective 
examinations.  The veteran reported that she had been 
mistreated by her superior during service.  In this regard, 
she described being visited by her superiors at night as very 
anxiety provoking, frightening and traumatic for her while 
she was asleep.  She related that the reason for the nightly 
visits was that she rebuffed the advances of her male 
superiors.  The veteran complained of sleep disturbance with 
nightmares which were related to the nightly visits from her 
supervisors.  After brief mental status examinations, 
diagnoses of PTSD was recorded by the examiner.  

A June 1999 VA outpatient report reflects that the veteran 
had undergone a VA compensation and pension examination 
during the previous week and that she found it extremely 
distressing having to document the "fox-hole" and other in-
service trauma which had affected her life.  An assessment of 
PTSD with increased isolation and overwhelming distress was 
recorded.  A January 2000 VA outpatient note reflects that 
the veteran was very hurt emotionally and was angry because 
of her previous compensation and pension examination because 
she felt that she was "in that foxhole."  The veteran 
related that she reexperienced the sensation and that it was 
so vivid and real in its intensity.  

In January 2000, the veteran testified at the RO in Chicago, 
Illinois that she had PTSD as a result of in-service 
stressors consistent with those previously noted in this 
decision. 

An August 2000 VA medical report reflects that the veteran's 
treating psychiatrist had known the veteran for approximately 
two years, and that her diagnosis was PTSD, chronic with 
delayed onset.  It was noted that the veteran's condition had 
deteriorated considerably. 

An August 2000 VA outpatient report reflects that the veteran 
appeared to be experiencing a relapse of her PTSD and that it 
was affecting her response to pain management.  A November 
2000 VA mental disorders examination report reflects that the 
examiner had reviewed the claims file prior to the 
examination.  The veteran reported incidents in service which 
are consisted with those previously reported.  After a mental 
status examination, a diagnosis of PTSD was not recorded.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence established that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires:  medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor' and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  

In adjudication a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engage in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are relate to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, no contradicted by service records, 
and "consistent with the circumstances, conditions, or 
hardships of such service. "  38 U.S.C.A. § 1154(b)(West 
1991); 38 C.F.R. § 3.304(d) (2002); Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  Service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  
However, if it is determined that a veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verified 
the veteran's testimony or statement as to the occurrence of 
the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993). 

In this case, the Board finds that there is no objective 
evidence that the veteran "engaged in combat with the 
enemy" and the veteran does not contend otherwise.  
Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not 
for application in this case. 

The record clearly establishes current symptomatology and 
treatment consistent with a diagnosis of PTSD, as well as 
several current diagnoses of such.  There are also medical 
nexus opinions linking PTSD to the veteran's reported 
traumatic incidents in service.  38 C.F.R. § 3.304(f).

Therefore, the claim of entitlement to service connection for 
PTSD in this appeal must be decided based upon the question 
of whether the in-service stressors reported by the veteran 
and relied upon by the competent medical professionals 
diagnosing PTSD actually occurred, as substantiated by 
competent corroborating evidence.  That question involves 
both consideration of the facts as presented and the 
credibility of the evidence contained in the instant record.

The veteran has reiterated basically five stressful events 
during service which led to her PTSD.  In this case, she 
referred to being harassed by superior male officers whose 
sexual advancements she rebuffed; an incident where three 
male superior officers entered the women's barracks 
unannounced at night with a flashlight while the women were 
asleep, which resulted in her placing a lock on the door; an 
incident having to carry a machine gun an rounds of 
ammunition on her back after back surgery; an incident of 
having to march a great distance with a heavy back pack after 
foot surgery, and an incident where she was left in foxhole 
during service in Germany for twenty-one hours.  

There is no support in either the military records or 
statements by third parties as to the occurrence of the 
alleged events.  Without credible supporting evidence that 
the claimed in-service stressors actually occurred, the 
diagnosis of PTSD opined to be causally related to the 
claimed stressful in-service events, is not supportable.  The 
veteran was requested to provide secondary information to 
corroborate her stressors, and was unable to.  With regards 
to her allegations of harassment, she has indicated that she 
did not tell anyone else about it.  Accordingly, her alleged 
stressors have not been verified.

There have been assessments of PTSD made during VA outpatient 
treatment and examinations, however, they were said to be 
associated with stressful events which occurred after service 
such as a carjacking and an argument with a police officer 
and not with respect to a particular event during service.  
The Board notes that an assessment of PTSD based upon the 
foxhole incident in service was entered.  However, this 
assessment was based solely upon the history as provided by 
the veteran.  With regard to the assessment of PTSD which was 
based on the statements provided by the veteran, a medical 
diagnosis is only as credible as the history on which it was 
based.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993); see 
also Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [ a diagnosis "can be no 
better than the facts alleged by the appellant."].

Likewise, the Board is not required to accept a physician's 
diagnosis "[j]ust because a physician or other health care 
professional accepted the veteran's description of his 
[wartime] experiences as credible and diagnosed the appellant 
as suffering from PTSD."  West v. Brown, 7 Vet. App. 70, 77 
(1994) quoting Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).

Here, VA examiners and treating physicians of record who 
diagnosed PTSD and related such to the veteran's claimed in-
service experience based such opinions solely on her accounts 
of the claimed events.  For this reason, they lack any 
probative value.

The Board, insofar as it finds that there is no recognizable 
stressor, does not reach questions of whether the events 
claimed by the veteran were sufficient to constitute a 
stressor for purposes of causing PTSD, or whether the 
remaining elements required to support the diagnosis of PTSD 
have been met, both matters that require competent medical 
opinions and expertise.  Cohen, supra; West; supra.

In conclusion, the Board has determined that there is no 
credible supporting evidence that any of the claimed in-
service stressors actually occurred.  See West, supra.  A 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for PTSD because there 
is no probative diagnosis of PTSD shown to be related to 
recognized military stressors.  Gilbert, supra; 38 C.F.R. § 
3.102.


ORDER

Service connection for PTSD is denied.



		
	JAMES R. SIEGEL
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

